Exhibit 20 CONSENT AND AGREEMENT TO JOINT FILING Pursuant to Rule 13d-1(k)(1)(iii) of Regulation 13D-G of the Rules and Regulations of the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, each of the undersigned persons does hereby consent to and agree to jointly file with the Securities and Exchange Commission a Schedule 13D on behalf of each of them with respect to their beneficial ownership of common stock, par value $0.01 per share, of CXK, Inc., and any future amendments thereto as may be required from time to time. ROBERT F.X. SILLERMAN Date: July 20, 2007 /s/ Robert F.X. Sillerman SILLERMAN COMMERCIAL HOLDINGS PARTNERSHIP, L.P. /s/ Robert F.X. Sillerman Date: July 20, 2007 By: Robert F.X. Sillerman, as President of Sillerman Investment Corporation Its: General Partner SILLERMAN CAPITAL HOLDINGS, L.P. /s/ Robert F.X. Sillerman Date: July 20, 2007 By: Robert F.X. Sillerman, as President of Sillerman Capital Holding, Inc. Its: General Partner SIMON FULLER Date: July 20, 2007 /s/ Simon Fuller 19X /s/ Simon Fuller Date: July 20, 2007 By: Simon Fuller Its: Chief Executive Officer THE TOMORROW FOUNDATION /s/ Robert F.X. Sillerman Date: July 20, 2007 By: Robert F.X. Sillerman Its: Vice President
